Citation Nr: 1308594	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-47 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for chondromalacia patella, right knee status post arthroscopy with internal derangement.  

2.  Entitlement to an increased rating in excess of 20 percent for chondromalacia patella, left knee with residuals of internal derangement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2010, the Veteran testified at a formal hearing before a Decision Review Officer (DRO), seated at the RO.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With his December 2009 Substantive Appeal to the Board, the Veteran submitted a form, listing the different hearing options available for veterans appealing their claims to the Board.  On this form, the Veteran requested that he be allowed to participate at DRO hearing by placing an "X" next to that particular option.  On this form, the Veteran was advised that if he was not satisfied with the DRO's decision after the DRO hearing, he subsequently might request a hearing before a member of the Board.  As noted above, the Veteran testified at a DRO hearing in April 2010.  During said hearing, the Veteran did not make any statements indicating that he wished to waive his right to a hearing before a member of the Board.  

In August 2011, the RO issued a letter to the Veteran, asking if he wished to appear at a hearing before the Board.  In an August 2011 response, the Veteran indicated that he wished to offer testimony, from a location in Indiana, before a member of the Board, seated in Washington, DC, via videoconferencing (video conference hearing).  Specifically, the Veteran requested that he be allowed to testify from the Elkhart County Veterans' Service Office because he would be unable to travel to the RO due to his employment and lack of funds.  

The Board notes that a formal hearing before DRO often is provided in lieu of a hearing before the Board.  Yet, the form upon which the Veteran requested a DRO hearing specifically indicated that the Veteran would still have the ability to testify at a Board hearing if he was not satisfied with the DRO's decision and the Veteran has never expressed a desire wished to waive his right to a Board hearing.  Under normal circumstances, the Board simply would remand this matter to the RO for the scheduling of a videoconference hearing.  Yet, the Board has no knowledge as to whether the RO will be able to accommodate the Veteran's request, namely that he be allowed to testify via videoconferencing from the Elkhart County Veterans' Service Office.  Therefore, a remand is necessary for the RO to investigate whether they can provide the Veteran with a videoconference hearing in the manner requested, and, if not, for the RO contact the Veteran and advise him of alternatives, such as a videoconference or a Travel Board hearing at the RO.  38 C.F.R. §§ 20.703 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether it would be possible for the Veteran to attend a videoconference hearing at the Elkhart County Veteran Service Office, before a member of the Board, seated in Washington, DC.  If so, the RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012), and give the Veteran and his representative opportunity to prepare for the hearing.

2.  If the RO finds that a videoconference hearing could not be conducted in the manner suggested by the Veteran, the RO should contact the Veteran and advise him of alternatives, such as a videoconference or a Travel Board hearing at the RO.  If the Veteran indicates that he wishes to attend such a hearing, the RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012), and give the Veteran and his representative opportunity to prepare for the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


